        Case 20-70115-hdh11 Doc 6 Filed 04/06/20                                         Entered 04/06/20 15:52:08                      Page 1 of 5


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS
                                                                                                                            Check if this is an
 Case number (if known):20-70115                                  Chapter       11
                                                                                                                            amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                   02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name
and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-



1.    Debtor's name                        Bowie Real Estate Holdings, LP

2.    All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names anddoing
      business asnames


3.    Debtor's federal
      Employer                               8       1       –      2       6        0     9        6   5     3

4.    Debtor's address                     Principal place of business                                      Mailing address, if different from
                                                                                                            principal


                                           705 E. Greenwood Ave.                                            4851 LBJ Fwy, Ste 150
                                           Number        Street                                             Number      Street


                                                                                                            P.O. Box




                                           Bowie                                TX       76230              Dallas                          TX           75244
                                           City                                 State    ZIP Code           City                            State        ZIP Code


                                                                                                            Location of principal assets, if different
                                           Montague                                                         from principal place of business
                                           County



                                                                                                            Number      Street




                                                                                                            City                            State        ZIP Code


5.    Debtor's website (URL)

6.    Type of debtor                              Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                  Partnership (excluding LLP)
                                                  Other. Specify:




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 1
       Case 20-70115-hdh11 Doc 6 Filed 04/06/20                           Entered 04/06/20 15:52:08                               Page 2 of 5


Debtor Bowie Real Estate Holdings, LP                                                  Case number (if known) 20-70115

7.   Describe debtor's             A. Check one:
     business
                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                        Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                        Railroad (as defined in 11 U.S.C. § 101(44))
                                        Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                        Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                        Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                        None of the above


                                   B. Check all that apply:
                                        Tax-exempt entity (as described in 26 U.S.C. § 501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in
                                        15 U.S.C. § 80a-3)
                                        Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                   C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                        http://www.uscourts.gov/four-digit-national-association-naics-codes

                                         5      3     1       1

8.   Under which chapter of the    Check one:
     Bankruptcy Code is the
     debtor filing?                     Chapter 7
                                        Chapter 9
                                        Chapter 11. Check all that apply:
                                                          Debtor's aggregate noncontingent liquidated debts (excluding debts
                                                          owed to
                                                          insiders or affiliates) are less than $2,725,625 (amount subject to

                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101
                                                          (51D). If the
                                                          debtor is a small business debtor, attach the most recent balance
                                                          sheet,
                                                          statement of operations, cash-flow statement, and federal income tax

                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101
                                                          (51D), and it

                                                          A plan is being filed with this petition.
                                                          Acceptances of the plan were solicited prepetition from one or more
                                                          classes of

                                                          The debtor is required to file periodic reports (for example, 10K and
                                                          10Q) with the
                                                          Securities and Exchange Commission according to § 13 or 15(d) of the
                                                          Securities
                                                          Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-


                                                          The debtor is a shell company as defined in the Securities Exchange Act
                                                          of 1934

                                        Chapter 12




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
           Case 20-70115-hdh11 Doc 6 Filed 04/06/20                              Entered 04/06/20 15:52:08                             Page 3 of 5


Debtor Bowie Real Estate Holdings, LP                                                         Case number (if known) 20-70115

9.    Were prior bankruptcy               No
      cases filed by or against
      the debtor within the last 8        Yes. District                                               When                        Case number
                                                                                                              MM / DD / YYYY
      years?

      If more than 2 cases, attach
                                                District                                              When                        Case number
                                                                                                              MM / DD / YYYY
      a
                                                District                                              When                        Case number
                                                                                                              MM / DD / YYYY


10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an              Yes. Debtor                                                                 Relationship
      affiliate of the debtor?
                                                  District                                                            When
      List all cases. If more than                                                                                                     MM / DD / YYYY
      1,                                          Case number, if known


                                                  Debtor                                                              Relationship

                                                  District                                                            When
                                                                                                                                       MM / DD / YYYY
                                                  Case number, if known

11. Why is the case filed in          Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this
                                          district for 180
                                          days immediately preceding the date of this petition or for a longer part of such 180 days

                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is
                                          pending in this




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
         Case 20-70115-hdh11 Doc 6 Filed 04/06/20                           Entered 04/06/20 15:52:08                             Page 4 of 5


Debtor Bowie Real Estate Holdings, LP                                                    Case number (if known) 20-70115

12.   Does the debtor own or            No
      have possession of any            Yes.Answer below for each property that needs immediate attention. Attach additional sheets if
      real property or personal             needed.
      property that needs
                                            Why does the property need immediate attention? (Check all that apply.)
      immediate attention?
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                  safety.
                                                  What is the hazard?

                                                  It needs to be physically secured or protected from the weather.
                                                  It includes perishable goods or assets that could quickly deteriorate or lose
                                                  value without
                                                  attention (for example, livestock, seasonal goods, meat, dairy, produce, or


                                                  Other


                                             Where is the property?
                                                                             Number        Street




                                                                             City                                            State     ZIP Code


                                             Is the property insured?
                                                  No
                                                  Yes. Insurance agency

                                                          Contact name

                                                          Phone


                  Statistical and adminstrative information
13.   Debtor's estimation of        Check one:
      available funds                  Funds will be available for distribution to unsecured creditors.
                                       After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                       creditors.

14.   Estimated number of               1-49                                 1,000-5,000                               25,001-50,000
      creditors                         50-99                                5,001-10,000                              50,001-100,000
                                        100-199                              10,001-25,000                             More than 100,000
                                        200-999

15.   Estimated assets                  $0-$50,000                           $1,000,001-$10 million                    $500,000,001-$1 billion
                                        $50,001-$100,000                     $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                        $100,001-$500,000                    $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                        $500,001-$1 million                  $100,000,001-$500 million                 More than $50 billion

16.   Estimated liabilities             $0-$50,000                           $1,000,001-$10 million                    $500,000,001-$1 billion
                                        $50,001-$100,000                     $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                        $100,001-$500,000                    $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                        $500,001-$1 million                  $100,000,001-$500 million                 More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
           Case 20-70115-hdh11 Doc 6 Filed 04/06/20                                   Entered 04/06/20 15:52:08                          Page 5 of 5


Debtor Bowie Real Estate Holdings, LP                                                              Case number (if known) 20-70115

                Request for Relief, Declaration, and Signatures

WARNING --Bankruptcy fraud is a serious crime.   Making a false statement in connection with a bankruptcy case can result in
              fines up to



17.   Declaration and signature             The debtor requests relief in accordance with the chapter of title 11, United States Code,
      of                                    specified in
      authorized representative
                                            I have been authorized to file this petition on behalf of the debtor.

                                            I have examined the information in this petition and have a reasonable belief that the
                                            information is



                                         I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on04/06/2020
                                                       MM / DD / YYYY

                                            X /s/ Faraz Hashmi                                   Faraz Hashmi
                                                  Signature of authorized representative of debtorPrinted name

                                            Title Managing Member of General Partner

18.   Signature of attorney                X /s/ John Paul Stanford                                                         Date 04/06/2020
                                                 Signature of attorney for debtor                                                MM / DD / YYYY

                                                 John Paul Stanford
                                                 Printed name
                                                 Quilling, Selander, Lownds, Winslett & Moser, P.C.
                                                 Firm name
                                                 2001 Bryan Street, Suite 1800
                                                 Number       Street


                                                 Dallas                                                             TX               75201
                                                 City                                                               State            ZIP Code


                                                 (214) 871-2100                                                     jstanford@qslwm.com
                                                 Contact phone                                                      Email address
                                                 19037350                                                           TX
                                                 Bar number                                                         State




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 5
